MEMORANDUM DECISION
Pursuant to Ind. Appellate Rule 65(D),
this Memorandum Decision shall not be
                                                                          FILED
regarded as precedent or cited before any                            Sep 19 2019, 5:24 am

court except for the purpose of establishing                              CLERK
                                                                      Indiana Supreme Court
the defense of res judicata, collateral                                  Court of Appeals
                                                                           and Tax Court
estoppel, or the law of the case.


ATTORNEY FOR APPELLANT                                    ATTORNEYS FOR APPELLEE
A. David Hutson                                           Curtis T. Hill, Jr.
Hutson Legal                                              Attorney General
Jeffersonville, Indiana
                                                          Natalie F. Weiss
                                                          Deputy Attorney General
                                                          Indianapolis, Indiana



                                           IN THE
    COURT OF APPEALS OF INDIANA

In re the Termination of the                              September 19, 2019
Parent-Child Relationship of                              Court of Appeals Case No.
W.H. (Minor Child) and                                    19A-JT-537
S.M. (Father),                                            Appeal from the
S.M. (Father),                                            Clark Circuit Court
                                                          The Honorable
Appellant-Respondent,
                                                          Vicki Carmichael, Judge
        v.                                                Trial Court Cause No.
                                                          10C04-1804-JT-16
Indiana Department of Child
Services,
Appellee-Petitioner



Vaidik, Chief Judge.


Court of Appeals of Indiana | Memorandum Decision 19A-JT-537 | September 19, 2019             Page 1 of 10
                                               Case Summary
[1]   S.M. (“Father”) appeals the termination of his parental rights to his son, W.H.

      (“Child”). We affirm.



                                Facts and Procedural History
[2]   In January 2017, Child was born to Father and F.H. (“Mother”). At the time

      of his birth, Child tested positive for opiates and amphetamine. See Ex. A.

      Child had withdrawal symptoms, such as increased muscle tone, low-grade

      fever, tremors, jerking, and loose stool. See id. Mother admitted using

      methamphetamine and heroin “pretty much every day” since March or April

      2016 and throughout the course of her pregnancy. Id. At the time of the birth,

      Father’s whereabouts were unknown, and he had two criminal cases pending:

      he was charged with Level 6 felony possession of a narcotic drug in May 2016,

      see 22D02-1605-F6-1121, and with Class A misdemeanor driving while

      suspended in January 2016, see 22D02-1601-CM-192. After Child was born, he

      was removed from Mother’s care by emergency custody order and remained in

      the hospital.1 See id.


[3]   A few days later, on February 2, the Department of Child Services (DCS) filed

      a petition alleging that Child was in need of services (CHINS). The petition

      alleged that Mother had exposed Child to drugs while pregnant and that Father




      1
          Mother has voluntarily relinquished her parental rights to Child and does not participate in this appeal.


      Court of Appeals of Indiana | Memorandum Decision 19A-JT-537 | September 19, 2019                    Page 2 of 10
      was unable to be located to care for Child. An initial hearing on the CHINS

      petition was held the next day, February 3. Father appeared and admitted the

      allegations in the petition. Following the hearing, the court found that Child

      was a CHINS and ordered that Child continue to be detained. The trial court

      also ordered that Child be placed in relative care with Father’s daughter when

      he was released from the hospital. A few days later, on February 9, Father was

      tried for his 2016 offenses. Following a bench trial, the trial judge found him

      guilty of Level 6 felony possession of a narcotic drug and Class A misdemeanor

      driving while suspended. He was sentenced to thirty months for Level 6 felony

      possession of a narcotic drug and a concurrent term of one year for Class A

      misdemeanor driving while suspended, with six months executed and twenty-

      four months suspended to probation. In May 2017, he was released to

      probation.


[4]   In June, following a dispositional hearing, the court ordered that Father

      participate in services, including supervised visitation, drug screens, a

      substance-abuse assessment, and a parenting assessment. The court also

      ordered that Father obey the law and notify the Family Case Manager (FCM)

      of any arrest or criminal charges within five days. On June 19, Father was

      charged with committing Level 4 felony dealing in methamphetamine, Level 6

      felony possession of methamphetamine, Level 6 felony unlawful possession of a

      legend drug, Level 6 felony possession of a narcotic drug, and Class C

      misdemeanor possession of paraphernalia. See Ex. E; see also 10C02-1706-F4-

      60. In January 2018, Father entered into an agreement with the State, in which


      Court of Appeals of Indiana | Memorandum Decision 19A-JT-537 | September 19, 2019   Page 3 of 10
      he agreed to plead guilty to Level 6 felony possession of methamphetamine,

      Level 6 felony unlawful possession of a legend drug, and Level 6 felony

      possession of a narcotic drug in exchange for the State’s dismissal of all other

      charges. The trial court accepted the plea agreement and sentenced him to 545

      days with 369 days suspended to probation. After he was credited for time

      served, Father was released to probation on January 9. As part of his

      probation, Father agreed not to commit another criminal offense and that he

      would not use or possess controlled substances unless prescribed by a physician.

      See Ex. F. On February 6 and March 9, Father was screened for drugs and

      tested positive for methamphetamine and amphetamine. See id. Then on April

      18, he was charged with committing Level 6 felony possession of

      methamphetamine and Class A misdemeanor possession of paraphernalia. See

      id.; see also 22D03-1804-F6-846. Later that month, DCS filed a petition to

      terminate Father’s parental rights to Child.


[5]   In May, the State petitioned to revoke Father’s probation in his June 2017 case

      for committing new criminal offenses in April and testing positive for

      methamphetamine and amphetamine in February and March. See Ex. F.

      Around that same time, Child’s placement was changed from relative care with

      Father’s daughter to foster care. When Child arrived at his foster-care

      placement, he was very little for his age, malnourished, and behind on

      vaccinations. See Tr. p. 162. He also could not walk or talk. Since being

      placed in foster care, Child has learned to walk, “communicates really well

      through sign,” and is “starting to talk.” Id.


      Court of Appeals of Indiana | Memorandum Decision 19A-JT-537 | September 19, 2019   Page 4 of 10
[6]   A fact-finding hearing on the termination petition was held over two days on

      October 15 and December 4, 2018. FCM Alicia Theis testified that Father has

      “always refused to do any services, meet with [her], or even entertain the

      possibility of him doing services.” Tr. p. 45. FCM Theis said that during the

      CHINS case, Father was arrested twice—in June 2017 and April 2018—and did

      not comply with the court’s order to obey the law. Id. at 47-48. FCM Theis

      recommended that Father’s parental rights be terminated and that Child be

      adopted. See id. Jackie Estephan, one of Father’s probation officers, testified

      that during her supervision of Father, he tested positive for illicit substances five

      times. See id. at 99. Guardian ad Litem (GAL) Bernadette Olmos testified that

      Child uses “sign language, currently, to communicate” and Father “has been

      against . . . the use of sign language.” Id. at 107, 114. GAL Olmos said that

      Child needs permanency and that she believes that the foster placement can

      provide that permanency. See id. at 114. GAL Olmos wished Father could

      have more time to try and reunite with Child but ultimately said that she would

      choose termination of Father’s parental rights over giving him custody of

      Child.2 See id. at 124. Dennis Hefton, one of Father’s visitation supervisors,

      testified that in observing Father’s visits with Child, he believes that Father does




      2
        Father challenges the trial court’s finding regarding this testimony. That finding, Finding No. 21(b), says,
      “[The GAL] was sympathetic to [Father] and wished to give him more time but noted that [Father] was not a
      fit custodian as of the date of the termination hearing and finally concluded th[at] parental rights should be
      terminated.” Appellant’s App. Vol. II p. 11. Father contends that the “evidence does not support this
      finding.” Appellant’s Br. p. 15. It does. That is, the GAL testified, “So if I had to choose, you know, hand
      [Child] back today or terminate rights, terminate rights, basically.” Tr. p. 124.

      Court of Appeals of Indiana | Memorandum Decision 19A-JT-537 | September 19, 2019                Page 5 of 10
      not understand Child’s special needs.3 See id. at 139. Dennis said, for example,

      that during one visit Father became “pretty upset that [Child was] signing” and

      “thought his son looked retarded.” Id. at 140. Child’s foster mother, T.E.,

      testified that Child’s “ability to communicate with signs is due to First Steps”

      and occupational therapy. Id. at 162-63. T.E. said that her family adores Child

      and would want to adopt him if Father’s parental rights were terminated. See

      id. at 164.


[7]   On January 14, 2019, after the fact-finding hearing had concluded, DCS filed a

      motion to reopen the hearing for newly discovered evidence, alleging that it had

      recently learned that an arrest warrant was issued for Father by the United

      States District Court for the Southern District of Indiana. See Appellant’s App.

      Vol. II p. 45. On February 19, the trial court held a hearing regarding DCS’s

      motion and, over Father’s objection, allowed DCS to submit evidence that

      Father had been indicted on federal charges for possessing a firearm as a felon.4

      See Tr. p. 205. A few days later, on February 22, the trial court issued its order

      terminating Father’s parental rights.




      3
        Father also challenges Finding No. 21(c), which says, “The service providers said [Father] and [Child] had
      a loving relationship but noted that [Father] did not understand [Child’s] special needs and that [Father] was
      not prepared to take custody of [Child] on the date of the termination hearing.” He argues that the “record
      does not establish that [Father] did not understand [Child’s] needs.” Appellant’s Br. p. 17. Again, it does.
      That is, Dennis testified that in observing Father’s visits with Child, he does not believe that Father
      understands Child’s special needs, see Tr. p. 139, and GAL Olmos testified that Child uses sign language to
      communicate and that Father has been against using sign language, see id. at 107, 114.
      4
        In addition to Father’s federal indictment, a review of his state criminal cases shows that there are currently
      three bench warrants for his failure to appear. See 22D02-1601-CM-192; 22D02-1605-F6-1121; 22D03-1804-
      F6-846.

      Court of Appeals of Indiana | Memorandum Decision 19A-JT-537 | September 19, 2019                    Page 6 of 10
[8]    Father now appeals.



                                  Discussion and Decision
[9]    When reviewing the termination of parental rights, we do not reweigh the

       evidence or judge witness credibility. In re K.T.K., 989 N.E.2d 1225, 1229 (Ind.

       2013). Rather, we consider only the evidence and reasonable inferences that

       are most favorable to the judgment of the trial court. Id. When a trial court has

       entered findings of fact and conclusions of law, we will not set aside the trial

       court’s findings or judgment unless clearly erroneous. Id. To determine

       whether a judgment terminating parental rights is clearly erroneous, we review

       whether the evidence supports the trial court’s findings and whether the

       findings support the judgment. In re V.A., 51 N.E.3d 1140, 1143 (Ind. 2016).


[10]   A petition to terminate parental rights must allege, among other things:


               (B) that one (1) of the following is true:


                        (i) There is a reasonable probability that the conditions
                        that resulted in the child’s removal or the reasons for
                        placement outside the home of the parents will not be
                        remedied.


                        (ii) There is a reasonable probability that the continuation
                        of the parent-child relationship poses a threat to the well-
                        being of the child.


                        (iii) The child has, on two (2) separate occasions, been
                        adjudicated a child in need of services;

       Court of Appeals of Indiana | Memorandum Decision 19A-JT-537 | September 19, 2019   Page 7 of 10
                (C) that termination is in the best interests of the child; and


                (D) that there is a satisfactory plan for the care and treatment of
                the child.


       Ind. Code § 31-35-2-4(b)(2). DCS must prove the alleged circumstances by

       clear and convincing evidence. In re K.T.K., 989 N.E.2d at 1231. If the court

       finds that the allegations in a petition are true, the court shall terminate the

       parent-child relationship. Ind. Code § 31-35-2-8(a).


[11]   On appeal, Father only challenges the trial court’s conclusion that termination

       is in Child’s best interests. Therefore, we need only decide whether the

       evidence supports that conclusion.5 To determine what is in the child’s best

       interests, the trial court must look to the totality of the evidence. In re A.D.S.,

       987 N.E.2d 1150, 1158 (Ind. Ct. App. 2013), trans. denied. In doing so, the trial

       court must subordinate the interests of the parent to those of the child. Id. The

       trial court need not wait until the child is irreversibly harmed before terminating

       the parent-child relationship. Id. Moreover, we have previously held that the

       recommendation by both the case manager and child advocate to terminate

       parental rights, in addition to evidence that the conditions resulting in removal




       5
         Father contends that “the trial court adopted DCS’ proposed findings of fact and conclusions of law word-
       for-word,” Appellant’s Br. p. 10, that the findings of fact “merely recite the testimony of witnesses,” id. at 12,
       and that therefore the trial court’s findings are not proper. While we by no means encourage the wholesale
       adoption of a party’s proposed findings and conclusions of law, the critical inquiry is whether such findings
       are clearly erroneous. Kitchell v. Franklin, 26 N.E.3d 1050, 1058 (Ind. Ct. App. 2015), trans. denied. We see
       no evidence that the trial court’s findings are clearly erroneous. Moreover, we do not agree that the trial
       court’s findings merely recite the testimony of witnesses. While the order references some witness testimony,
       it also contains thoughtful findings that flow from that testimony. The trial court’s findings are proper.

       Court of Appeals of Indiana | Memorandum Decision 19A-JT-537 | September 19, 2019                    Page 8 of 10
       will not be remedied, is sufficient to show by clear and convincing evidence that

       termination is in the child’s best interests. Id. at 1158-59.


[12]   Father does not dispute the trial court’s conclusion that there is a reasonable

       probability that the conditions that resulted in Child’s removal will not be

       remedied. See Appellant’s App. Vol. II p. 8. Indeed, he acknowledges that

       there is ample evidence to support this conclusion:


               [Father] and DCS did not always get along very well. [Father]
               was, at times, hostile to DCS staff and service providers and was
               not fully compliant with the programs and services he was
               ordered to participate in. . . . Specifically, he did not attend
               family and team meetings, did not participate in the drafting and
               implementation of [Child’s] case plan, failed to attend hearings,
               refused to submit to some drug screens, did not participate in the
               Fatherhood Engagement program, refused to commit to a
               domestic violence assessment, failed to participate in an intensive
               outpatient treatment program, and failed to regularly visit with
               [Child]. . . . [Father] continued to test positive for
               methamphetamine on occasion and also refused to submit to
               random drug tests.


       Appellant’s Br. p. 7. Additionally, both FCM Theis and GAL Olmos

       supported termination of Father’s parental rights. See Tr. pp. 49, 124. While

       this evidence alone is sufficient to support the trial court’s conclusion that it is

       in Child’s best interests to terminate Father’s parental rights, GAL Olmos also

       testified that Child needs permanency and that she believed that Child’s foster

       placement can provide that permanency. See Tr. p. 114; see also In re A.D.S., 987
N.E.2d at 1159 (“permanency is a central consideration in determining the best

       interests of a child”).
       Court of Appeals of Indiana | Memorandum Decision 19A-JT-537 | September 19, 2019   Page 9 of 10
[13]   Nevertheless, Father claims he is similar to the mother in In re C.B., No. 18A-

       JT-3110, 2019 WL 2557309 (Ind. Ct. App. June 21, 2019), where we reversed

       the termination of her parental rights. In that case, although the mother

       relapsed and was incarcerated twice during the CHINS case, by the time of the

       termination hearing, she had completed a mental-health assessment, substance-

       abuse assessment, and a psychological evaluation. Id. at *5. She was compliant

       with her criminal case and had maintained sobriety for at least three months.

       Id. She had stable employment, had applied for health insurance, and had

       addressed her mental-health needs by visiting her doctor and starting

       medication. Id. We therefore concluded that termination of the mother’s

       parental rights was not in the child’s best interests. Id. at *7.


[14]   Father is not at all like the mother in C.B. For starters, Father has recently been

       indicted on federal charges and is not in compliance with his other criminal

       cases. In fact, there are currently multiple bench warrants for his failure to

       appear. Moreover, unlike the Mother in C.B., Father has not even engaged, let

       alone completed, most of the services that he was ordered to do.


[15]   For all of these reasons, we find that the totality of evidence supports the trial

       court’s conclusion that termination of Father’s parental rights is in Child’s best

       interests.


[16]   Affirmed.


       Riley, J., and Bradford, J., concur.


       Court of Appeals of Indiana | Memorandum Decision 19A-JT-537 | September 19, 2019   Page 10 of 10